Citation Nr: 0335350	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include degenerative joint disease.

2.  Entitlement to service connection for degenerative 
spondylosis of the lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran has confirmed active duty service from January 
1976 to November 1980; he has over fifteen years of 
unconfirmed active duty service.  He retired in November 1980 
with over 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of a December 1998 rating decision rendered 
by the Montgomery, Alabama, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In August 2001, the 
veteran's claim was remanded so that a Board hearing could be 
held.  Said hearing was held in November 2001, in Montgomery, 
Alabama, before the undersigned, who is the Board member 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.

After the Board hearing, the Board determined that additional 
information was needed in conjunction with the veteran's 
claim.  The Board notified the veteran that it was deferring 
issuing a decision on the issue and that it would be 
undertaking additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2003).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.  Development on the issue occurred 
and the information obtained was included in the claims 
folder.  Nevertheless, in May 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
issued Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  In the case, the 
Federal Circuit Court invalidated portions of the Board's 
development regulation package.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence [evidence developed by the Board] without 
remanding the case to the RO for initial consideration and 
without having a waiver by the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, the claim was remanded to the RO in June 2003.  The 
claim has since been returned to the Board for review.  


REMAND

As noted above, the Board in February 2002 internally 
developed information with respect to this claim.  
Specifically, the Board sought to obtain additional medical 
records of treatment from the veteran's various treating 
physicians.  The Board also requested that an orthopedic 
examination of the veteran be accomplished in order to 
determine the existence and etiology of any manifested right 
knee and lower back disabilities.  The record reflects that 
the examination was accomplished in September 2002.  However, 
from the record it appears that when the veteran underwent 
his examination in September 2002, the examiner did not have 
the benefit of reviewing all of the veteran's medical 
records.  That is, the record clearly indicates that the 
Board-requested medical examination occurred prior to the 
records being obtained.  Hence, the examiner did not have the 
benefit of reviewing those documents before he examined and 
proffered an opinion concerning the existence and etiology of 
the disabilities in question.

The VA has a duty to make reasonable efforts to obtain 
relevant records that the veteran adequately identifies.  38 
U.S.C.A. § 5103A(b) (West 2002).  In this instance, it 
contacted the veteran and obtained the records that the 
veteran identified.  Moreover, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Here an examination was 
needed.  However, the Board does not find this examination to 
be adequate for appellate purposes.  Unfortunately, the 
records of the veteran's total knee arthroplasty was not 
available for review at the time of the exam.  As such, all 
available evidence was not considered nor was all of the 
pertinent facts were not evaluated or weighed
Accordingly, it is the conclusion of the Board that another 
thorough and contemporaneous medical examination should be 
accomplished for the purpose of determining the existence and 
etiology of any currently manifested right knee and lower 
back disabilities.  Such an examination must take into 
account all of the medical evidence of record.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In other words, based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such examination should be afforded 
the veteran.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should arrange for the doctor 
who conducted the September 2002 exam to 
review the relevant records received 
subsequently and state in an addendum 
whether that review changes in any way 
his findings or conclusions.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.      

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	     M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



